Citation Nr: 0639442	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah 


THE ISSUES

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for left upper extremity 
weakness due to VA surgery.

2.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for left lower extremity 
weakness due to VA surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The veteran testified at a Board 
videoconference hearing in December 2003. 


FINDING OF FACT

Although there are indications that the veteran incurred 
additional disabilities to the left upper and lower 
extremities from the January 2001 VA cervical spine surgery, 
the competent evidence of record does not demonstrate that 
these additional disabilities were proximately caused by 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part or by an event not 
reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  Compensation pursuant to the provisions of 38 U.S.C.A. § 
1151 for additional disability from left upper extremity 
weakness as a result of VA surgery in January 2001 is not 
established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.361, 17.32 (2006).  

2.  Compensation pursuant to the provisions of 38 U.S.C.A. § 
1151 for additional disability from left lower extremity 
weakness as a result of VA surgery in January 2001 is not 
established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.361, 17.32 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Compensation pursuant to 38 U.S.C.A. § 1151 is awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  The 
purpose of the statute is to award benefits to those veterans 
who were disabled as a result of VA treatment or vocational 
rehabilitation.  38 U.S.C.A. § 1151(a) (West 2002).      

Prior to the October 1, 1997 amendments, the provisions of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA treatment and additional disability, as there was 
no issue as to fault or negligence on the part of the VA.  
38 U.S.C.A. § 1151 (West 1991).  This "no fault" 
interpretation of the statute and regulations prior to 
October 1, 1997 was implemented by the United States Supreme 
Court in Brown v. Gardner, 513 U.S. 115 (1994), aff'g 5 F.3d 
1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet App. 
584 (1991).  

Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151.  The amendment rescinded the "no fault" 
requirement.  See Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (September 26, 1996), codified at 38 U.S.C.A. § 1151 
(West 2002).  Subsequent regulations largely implemented 
these statutory amendments.  See 38 C.F.R. § 3.361 (2006).    

The veteran's claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 was received in December 2002.  As such, the amended 
version of 38 U.S.C.A. § 1151, effective October 1, 1997, is 
applicable.  

First, the amendments indicate that the disability must be 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran by VA, and the proximate 
cause of the disability was 1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; OR 2) an event 
that was not reasonably foreseeable.  38 U.S.C.A. § 
1151(a)(1); 38 C.F.R. § 3.361(d).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).

Third, the disability must not be the result of the veteran's 
willful misconduct. 38 U.S.C.A. § 1151(a). 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for additional disabilities as the result of VA surgery that 
was performed in January 2001.  Specifically, the veteran 
seeks compensation for left upper and lower extremity 
weakness resulting from VA cervical spine surgery.  

At the December 2003 videoconference hearing, he asserts that 
the VA physician "bruised" his spinal cord causing injury.  
In that respect, he contends that the VA was negligent during 
the surgical procedure.    

A history of the veteran's cervical spine condition requires 
some discussion.  The veteran injured his neck at work in 
April 1998, for which he made a settlement with the Workers 
Compensation Commission in December 1998.  As a result of the 
injury, there was some upper left extremity weakness and 
significant neck pain.  The diagnosis was cervical 
spondylosis.  The veteran then underwent private cervical 
spine surgery in January 1999 at LDS hospital.  
Postoperatively, the veteran reported minimal pain in his 
neck and left upper extremity pain.  His condition then 
improved.  After two years, the veteran again began 
experiencing pain in the neck and some mild radiculopathy in 
the left upper extremity.  It was determined that additional 
surgery of the cervical spine was required.  

In January 2001, a VA preoperative report noted mild left 
triceps weakness, with normal strength throughout the rest of 
the left upper extremity and both legs.  The veteran signed 
an informed consent form on the same date as the preoperative 
report.  The veteran underwent the VA surgery at issue, 
posterior decompression of the C3-C6 levels with bilateral 
laminectomies, several weeks later in January 2001.   No 
complications were recorded by the surgeon.  Postoperatively, 
it was noted that the veteran developed left side hemiparesis 
and decreased sensation in the right limbs.  He remained in 
rehabilitation for close to a month before being discharged 
home.  

By the time of a December 2004 VA examination, pains, spasms, 
and weakness in the left lower and left upper extremities 
were still documented. 

The Board now turns to the merits of the claim.  After a 
review of the claims folder, the December 2004 VA examiner 
opined that it is "as least as likely as not that the 
claimed weakness in the left upper and lower extremities 
constitutes additional disabilities which is actually the 
result of VA medical treatment primarily the surgery on the 
cervical spine, and is not merely coincidental."  VA 
neurology treatment notes from 2001 to 2003 also confirm 
treatment for these additional disabilities.  Thus, there is 
competent evidence of additional disability after VA surgery.  
38 C.F.R. § 3.361(b).  The evidence also confirms that these 
additional disabilities were actually caused by VA surgery, 
and were not a mere coincidental occurrence.  38 C.F.R. § 
3.361(c).  

Notwithstanding the above, the December 2004 examiner went on 
to indicate that the additional disabilities "are not 
proximately caused by carelessness, negligence, or lack of 
proper skill" of the VA hospital.  Consequently, the 
evidence does not demonstrate that the VA was at fault for 
the veteran's additional disabilities.  38 U.S.C.A. § 
1151(a)(1); 38 C.F.R. § 3.361(d).  In that respect, the 
December 2004 VA examination and opinion provides significant 
evidence against the claim.  The pre and post-surgery medical 
record is also found to fully support this finding, providing 
more evidence against this claim. 

The Board acknowledges the veteran's statements during his 
videoconference hearing that after surgery was performed, the 
VA surgeon who performed the operation admitted orally to the 
veteran that he "bruised" and injured the veteran's spinal 
cord during surgery.  In this regard, "the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Of more 
significance is the fact that the January 2001 operative 
report is negative for any such admission.  In fact, the 
surgeon stated that "[t]he surgery went well without 
complications."  In addition, subsequent February 2001 
postoperative reports are negative for any such admission.  
The serious problems the veteran had with this disorder prior 
to the surgery at issue only provide evidence against this 
claim. 

The Board has also considered VA neurosurgery treatment notes 
from April 2001 through January 2003 in which VA several VA 
medical personnel acknowledge that left side complications 
have arisen from the January 2001 cervical spine surgery.    

In this respect, the Board does not deny the medical evidence 
suggesting that VA surgery in January 2001 led to his 
additional left upper and lower extremity disabilities.  
However, the December 2004 VA examiner, after reviewing 
relevant medical records, did not find that the VA surgeon 
demonstrated carelessness, negligence, or lack of proper 
skill in performing the cervical spine surgery.  In other 
words, the evidence does not establish "fault" on the part 
of the VA.  The VA surgeon did not fail to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  38 C.F.R. § 3.361(d)(1).  Also, despite the 
veteran's statements to the contrary, VA furnished the 
January 2001 surgical treatment with the veteran's informed 
consent pursuant to 38 C.F.R. § 17.32 .  See January 2001 
informed consent form.   

Consequently, there is no competent evidence of fault on the 
part of VA physicians during the surgery to the cervical 
spine; however, the other crucial question in this case, 
therefore, is whether his additional disabilities were a 
"foreseeable" consequence of the January 2001 VA surgery.  
In this regard, the December 2004 examiner did state that it 
is "as least as likely as not that the proximate cause of 
the additional disabilities sustained by this veteran were 
not reasonable [sic] foreseeable at the time of the cervical 
spine surgery performed at the VA hospital on January 29, 
2001."  However, this statement is not supported by the fact 
that the veteran signed an informed consent form two weeks 
prior to his surgery.  The form indicates that the "risks 
involved" and the "possibility of complications" were 
explained to the veteran.  Furthermore, the veteran had 
experienced left upper extremity pain, weakness, and 
radiculopathy both before and after his initial private 
medical surgery in January 1999, so he was aware that these 
symptoms were associated with his cervical spine condition, 
providing highly probative evidence against this claim.  
Overall, the evidence indicates that upper and lower 
extremity weakness was a possible residual of the surgery.  
Simply stated, the Board finds this event was 
"foreseeable", therefore, this section of the law does not 
provide a basis to grant. 

Neither the veteran nor his representative's lay personal 
opinion that the additional disabilities due to VA surgery 
were the fault of the VA or were not reasonably foreseeable 
is competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.            

In summary, the Board concludes that the preponderance of the 
evidence is against awarding compensation pursuant to 38 
U.S.C.A. § 1151 for additional disability of weakness to the 
left upper and lower extremities due to January 2001 VA 
cervical spine surgery.  38 U.S.C.A. § 5107(b).  The 
competent, probative evidence of record finds that the 
proximate cause of the additional disabilities did not 
involve carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the surgery.  38 U.S.C.A. § 1151(a). Overall, 
the evidence does not show that the disabilities resulted 
from an event that was not reasonably foreseeable. Id.  
Accordingly, the appeal is denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by letter dated in June 2004, the RO 
advised the veteran of the evidence needed to substantiate 
his section 1151 claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

With regard to the final fourth element of notice, the June 
2004 VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
Board finds no harm to the veteran in giving him more notice 
following the adverse rating action.  

The Board observes that the RO issued the June 2004 VCAA 
letter after the April 2003 rating decision on appeal.  In 
any event, the Board finds that the veteran has received all 
required VCAA notice, as well as required assistance, as 
discussed below, such that there is no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements).  38 C.F.R. § 20.1102 (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).  

Since compensation for additional disabilities at issue is 
being denied, there is no potential effective date issue that 
would warrant providing the veteran further VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, 
there is no prejudice to the veteran. 

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of the VCAA notice is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that although the Board erred 
by relying on various post-decisional documents to conclude 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
and found that the error was harmless, as the Board has done 
in this case.)  

With respect to the duty to assist, the RO has secured VA 
treatment and hospital records, Workers Compensation records, 
private medical records as identified and authorized by the 
veteran, and a relevant VA medical examination and opinion. 
The veteran was afforded the opportunity to present testimony 
at a videoconference hearing.  Neither the veteran nor his 
representative has stated that any additional evidence 
remains outstanding.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
June 2004 remand.

Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for left upper extremity weakness due to VA surgery is 
denied.

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for left lower extremity weakness due to VA surgery is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


